Title: From Thomas Jefferson to R. & A. Garvey, 11 December 1786
From: Jefferson, Thomas
To: Garvey, Anthony,Garvey, Richard



Sir
Paris Dec. 11. 1786.

I have now the satisfaction to return you the Acquit a caution No. 113 you were so kind as to enter into for me. The copying press being a prohibited article, has occasioned a considerable delay in obtaining it from the Douane. It was not till yesterday I was able to withdraw your acquit a caution. I thank you for the trouble you  have taken herein and am Sir your most obedt. & most humble servt.,

Th: Jefferson

